Special Concurring Opinion. STOUDER, P. J. I concur in the conclusion that a new trial should be held on all issues. This case presents some diversity of opinion among the members of the court on the applicable principles. At the outset, I must hold that the verdict complained of is erroneous because it is inherently contradictory. The Wrongful Death Act provides an action for the death of a person in any case where the death was caused by the wrongful act, neglect or default of another and where the decedent would have been able to maintain an action for negligence but for his death. In other words the action contemplated is an action for negligence. “The essential elements of a cause of action for negligence are (1) The existence of a duty on the part of the person charged to protect the complaining party from the injury received; (2) a failure to perform that duty; and (3) an injury resulting from such failure. . . . the absence of any one of these would render the pleading bad.” Devaney v. Otis Elevator Co., 251 Ill 28, 95 NE 990 (see to the same effect McClure v. Hoopeston Gas & Electric Co., 303 Ill 89, 135 NE 43, and Drury v. East St. Louis Light & Power Co., 194 Ill App 121). What the jury has done in the instant case is to say in effect “We find the Defendant guilty of negligence but we find that one of the essential elements of negligence is not present.” This is a verdict without meaning and cannot be allowed to stand. The certified question of law ignores the basic error in the verdict but relies on the peculiar error in the verdict as the basis for submitting the question. The question could not have arisen in the form in which it was submitted to us in the absence of such peculiar error. A consideration of the question is therefore only material as it relates to correcting the verdict. The verdict can not be remedied by granting the judgment to either the Plaintiff or Defendant which leaves the alternatives of a new trial on the issue of damages only or a new trial generally. If substantial damages are presumed from the relationship as a matter of law it would follow that a new trial should be limited to the issue of damages only. If on the other hand the presumption is rebuttable to the extent that there could be no damages, it would follow that a new trial generally is required, a new trial on the issues of damages only might only perpetuate the error. The issue presented by the certified question of law is not whether the evidence or the conclusion relating to the evidence supports the verdict of no damages but whether such finding of no damages can be supported by any state of facts, i. e. degree of impaired health. The conclusiveness of the presumption is therefore directly involved. Our courts have repeatedly held that substantial damages will be presumed from the existence of a lineal relationship in a Wrongful Death Act. City of Chicago v. Scholten, 75 Ill 468; Jackson v. Fisher, 341 Ill App 311, 93 NE2d 438. The holdings, in the case of a minor child, are predicated upon the right of the parents to the future services of the child and the impracticality of proving the future value of those services. (See ILP, Yol 16, p 34 and cases cited therein.) Our courts have also held that while the law will presume substantial damages there must be some evidence upon which the jury may base a finding of substantial damages, Jackson v. Fisher, 341 Ill App 311, 93 NE2d 438; City of Chicago v. Scholten, supra, and that testimony that the minor was a bright, healthy and intelligent child is sufficient. Jackson v. Fisher, supra. In determining the effect of this presumption I believe that a line of cases must be considered which in strong language holds that no presumption of fact may stand in the face of evidence to the contrary. Sharp v. Sharp, 333 Ill 267, 164 NE 685; Lohr v. Barkmann Cartage Co., 335 Ill 335, 167 NE 35; Osborne v. Osborne, 325 Ill 229, 156 NE 306; Miller v. Pettingill, 392 Ill 117, 63 NE2d 735. How then is it possible to distinguish between what the courts have held to be conclusive presumptions of fact and those which are rebuttable ? It seems to me that the distinction may be made by stating that there are certain presumptions against which the court can conceive of no convincing evidence to the contrary. These are the so-called “conclusive presumptions” and include, among others that a child under seven years is incapable of forming a criminal intent or that a female under a certain age is incapable of consenting to sexual intercourse. Is the presumption of substantial pecuniary loss in this category? I think not. Removing from consideration the mental anguish and bereavement of the parents which our Supreme Court has held are not proper elements of damage (City of Chicago v. Major, 18 Ill 349), I think it is quite possible to conceive of circumstances under which this presumption could be rebutted. It is not the value of a human life which is involved in this proceeding such question having eluded the efforts of philosophers and legal scholars, notwithstanding the considerable thought applied thereto. Instead pecuniary loss to the survivors is the issue and such question depends on present reasonable probabilities, not upon speculation concerning doubtful possibilities. To hold that a presumption may be both conclusive and rebuttable is I believe a patent contradiction. The language of the presumption itself is that of degree or relativity. The effect of the presumption depends upon the variables of human experience and evidence not described by its terms. From the nature of the presumption it does not appear to me that the degree to which the presumption can be rebutted is or can be limited. Furthermore if the presumption be deemed conclusive IPI Instruction No. 31.01.03 would be inapplicable and the survivor would be entitled to an instruction relating to the conclusive effect of the presumption. This result appears to me to be both unjustified and unnecessary.